DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because [0094]-[0096] describes the spring element 17 in relation to Figure 4, however, no reference character 17 can be found in Figure 4. Only reference character 8, the securing element, in which the spring element 17 is embodied is shown. The only reference to spring element 17 in the drawings is in Figure 7. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Maguire et al (US 20180212292 A1).
Regarding claim 1, Fuhr discloses a battery module (22 in Fig. 7) comprising a plurality of battery cells (electrochemical cells 24 in Fig. 7) received in a receptacle space (sockets 44 in Fig. 7) of the battery module ([0046]). Fuhr discloses a temperature-regulating plate (tray 42 which is formed of thermally conductive plate 43 and upper portion 41, “thermally conductive plate 43 is the lower portion of the tray 42 and is … integrally formed with the upper portion 41 of the tray 42”, Fig. 7 and 8, [0055]) configured for regulating the temperature of the plurality of battery cells (“the thermally conductive plate 43 may be configured to have the thermal management fluid flow through the thermally conductive plate 43”, Fig. 7 and 8, [0056]), 
Fuhr discloses a housing element of the battery module that closes off the receptacle space with respect to surroundings of the battery module (“a housing or cover (not shown) to enclose and/or retain the plurality of cells 24”, [0047]).  
Fuhr discloses the temperature-regulating plate having a receptacle element (flat section of bosses, shown in annotated Fig. 8 below) that receives a housing element and a securing element 
However, Fuhr does not disclose wherein the housing element is connected to the temperature-regulating plate in a positively locking and/or force-locking manner by a securing element formed by the temperature-regulating plate.
Maguire teaches first attachment features (70A in Fig. 6A-7B) that protrude upwards from the sidewalls of a tray (62 in Fig. 6A-7B), but can also be molded together with other portions of the tray ([0052], [0053]). Maguire teaches that the first attachment features include a clip arm (74 in Fig. 6A and 6B) and a hook portion (81 in Fig. 6A-7B) including an overhang surface (82 in Fig. 6A-7B), and that the first attachment features mate with second attachment features (72 in Fig. 6A-7B) of a battery assembly (25 in Fig. 6A and 6B, [0057]). Maguire teaches the first attachment pieces are flexible thermoplastic and are flexible between a first and second position ([0060], [0061]). Maguire teaches when a battery assembly is placed onto the tray the first attachment features flex outward away from the battery assembly (Fig. 7A) until the first attachment feature and second attachment feature are aligned ([0060], [0061]) Maguire further teaches this alignment allows the first attachment feature to snap back into an un-flexed position (Fig. 7B) and the connection between the first and second attachment features resist the movement of the battery assembly ([0060], [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Maguire within the battery module of Fuhr and substituted the holes of the bosses of Fuhr with the first attachment features as taught by Maguire (see examiner’s diagram below), and further provided the cover of Fuhr with the second attachment features as taught by Maguire, in order to provide the housing element 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Further, the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

    PNG
    media_image1.png
    401
    689
    media_image1.png
    Greyscale

Annotated Fuhr Fig. 8

    PNG
    media_image2.png
    529
    892
    media_image2.png
    Greyscale

Examiner’s Diagram of Receptacle Element and Securing Element of Modified Fuhr

Regarding claim 2, modified Fuhr discloses all of the limitations of claim 1 as set forth above. While modified Fuhr does not disclose the receptacle element of the temperature-regulating plate is a groove, this is merely a change of the form or shape of the receptacle element disclosed by modified Fuhr without any change in its function. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the receptacle element of the temperature-regulating plate as a groove in order to ensure the securing of the housing element to the temperature-regulating plate with the expectation that the housing element would still be received by the receptacle element, because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 3, modified Fuhr discloses all of the limitations of claim 1 as set forth above. 
Fuhr further discloses the battery module comprises a sealing element (seal 54 in Fig. 7) configured to aid in sealing the lower portions of the battery cells in the temperature-regulating plate to help retain any gases vented from the battery cells ([0049]). The sealing element of Fuhr would be expected to be located in a portion above the temperature-regulating plate and below the housing element (Fig. 7), and therefore, Fuhr discloses wherein the battery module further comprises a sealing element between the temperature-regulating plate and the housing element. 

Regarding claim 4, modified Fuhr discloses all of the limitations of claim 1 as set forth above. The instant disclosure states in the case of an elastic deformation, the original state is 

Regarding claim 5, modified Fuhr discloses all of the limitations of claim 1 as set forth above. Fuhr further discloses temperature-regulating plate including at least one flow space (internal passage or channel 74B in Fig. 10B) configured to receive a thermal management fluid (e.g., gas or liquid) to flow therethrough (Fig. 10B, [0056], [0066]). Therefore, Fuhr discloses the temperature-regulating plate forms a flow space through which temperature-regulating fluid can flow. 

Regarding claim 6, modified Fuhr discloses all of the limitations of claim 5 as set forth above. Fuhr discloses the temperature-regulating plate forms a flow space through which temperature-regulating fluid can flow, however, the portion (lower portion of tray formed of thermally conductive plate 43, [0055]) of the temperature-regulating plate in which the flow space is formed is not disclosed to comprise a first plate element and a second plate element, which are cohesively connected to one another to form the flow space.
While Fuhr does not disclose the temperature-regulating plate comprises a first plate element and a second plate element, which are cohesively connected to one another to form the flow space, this is merely making the one-piece structure of the portion of the temperature-regulating plate in which the flow space is formed separable, it would have been obvious to one of ordinary 

Regarding claim 8, modified Fuhr discloses all of the limitations of claim 1 as set forth above. Modified Fuhr discloses a temperature-regulating plate (tray 42 which is formed of thermally conductive plate 43 and upper portion 41, “thermally conductive plate 43 is the lower portion of the tray 42 and is … integrally formed with the upper portion 41 of the tray 42”, Fig. 7 and 8, [0055]) and a plurality of battery cells (electrochemical cells 24 in Fig. 7) received in a receptacle space (sockets 44 in Fig. 7) of the battery module ([0046]). The receptacle space is formed on the upper portion of the temperature-regulating plate, therefore, modified Fuhr discloses the plurality of battery cells is arranged directly on the temperature-regulating plate.

Regarding claim 11, modified Fuhr discloses all of the limitations of claim 1 as set forth above. Modified Fuhr discloses that the temperature-regulating plate forms a base of the battery module (Fig. 7). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Maguire et al (US 20180212292 A1) as applied to claim 5, and further in view of Raiser et al (US 20180062226 A1).
Regarding claim 7, modified Fuhr discloses all of the limitations of claim 5 as set forth above. Modified Fuhr discloses the temperature-regulating plate forms a flow space through which temperature-regulating fluid can flow. Fuhr further discloses that the temperature-regulating plate has a first connection (inlet manifold 80 in Fig. 11A) configured for temperature-regulating fluid to flow into the flow space, a second connection (outlet manifold 81 in Fig. 11A) configured for temperature-regulating fluid to flow out of the flow space, 
However, Fuhr does not disclose wherein the first connection and the second connection are sealed with respect to the housing element.
Raiser teaches a battery module comprising a manifold connected to a cooling plate (Abstract, [0083]). Raiser teaches that in order to ensure leaks are avoided, seals are provided between the cooling plate and the manifold in the region of the inlets and the outlets ([0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Raiser and provided the first connection and the second connection with seals so that the first connection and the second connection are sealed with respect to the housing element, with the expectation that this modification would ensure leaks of the temperature-regulating fluid could be avoided. 


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Maguire et al (US 20180212292 A1) as applied to claim 5, and further in view of Obasih et al (US 20160093932 A1).
claim 9 and 10, modified Fuhr discloses all of the limitations of claim 1 as set forth above. Modified Fuhr discloses the plurality of battery cells (electrochemical cells 24 in Fig. 7) are received in a receptacle space (sockets 44 in Fig. 7) of the battery module ([0046]). The receptacle space is formed on the upper portion of the temperature-regulating plate, therefore, modified Fuhr discloses the plurality of battery cells are connected to the temperature-regulating plate. However, modified Fuhr does not disclose where the plurality of battery cells are connected to the temperature-regulating plate cohesively or that the plurality of battery cells are connected to the temperature-regulating plate in an adhesively bonded manner.
Obasih teaches a battery module may include certain types of thermal adhesives coupled to the electrochemical cells (e.g., to base ends of the electrochemical cells) on one side to a heat sink (e.g., a metal or thermally conductive cooling plate having cooling fins extending therefrom) in-molded with a housing of the battery module ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Obasih within the battery module of modified Fuhr and provided a thermal adhesive to the plurality of the battery cells in order to connect them to the temperature-regulating plate cohesively and in an adhesively bonded manner with the reasonable expectation that it would lead to the successful adherence of the battery cells to the temperature-regulating plate and the adhesive would still allow the heat from the battery cells to transfer to the temperature-regulating plate. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729